Exhibit 10.4

 

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into effective as of
November 4, 2016 by Synthesis Energy Systems, Inc., a Delaware corporation
(“SES”), with a place of business at Three Riverway, Suite 300, Houston, Texas
77056, and Roger Ondreko, an individual resident of the State of Texas
(“Consultant”), with his place of business at 501 Shadywood, Friendswood, Texas
77546.

 

SES desires to retain the services of Consultant and Consultant desires to
perform certain services for SES. In consideration of the mutual covenants and
promises contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.                 Nature of Services. Consultant will generally produce work
products, advise and consult with SES on the transition from Consultant formerly
serving as the Chief Financial Officer of SES, including such matters as
specifically requested by the President and Chief Executive Officer of SES (the
“CEO”) or the board of directors of SES (the “Board”), with the consultation of
the CEO, and agreed to by Consultant, including, but not limited to, the
services described in Schedule A attached hereto, such services to be provided
for 20 hours per week during the term of this Agreement (the “Services”).

 

2.                 Term and Termination. SES hereby engages and retains
Consultant as a consultant, and Consultant hereby accepts the engagement,
beginning on the date of this Agreement and continuing until six (6) months
after the date hereof. Consultant may terminate this Agreement at any time upon
thirty (30) days written notice to the other party. SES may terminate this
Agreement for Cause at any time and effective immediately. For purposes of this
Agreement, “Cause” means (i) the conviction (or plea of nolo contendere or
equivalent plea) of Consultant of a felony (which, through lapse of time or
otherwise, is not subject to appeal), (ii) Consultant having engaged in
misconduct causing a violation by SES of any state or federal laws which results
in an injury to the business, condition (financial or otherwise), results of
operations or prospects of SES as determined in good faith by the CEO, the Board
or a committee thereof, (iii) Consultant having engaged in a theft of corporate
funds or corporate assets of SES or in an act of fraud upon SES, (iv) an act of
personal dishonesty taken by Consultant that was intended to result in
Consultant’s personal enrichment at the expense of SES, (v) Consultant’s
refusal, without proper legal cause, to perform the duties and responsibilities
of Consultant’s position or any other breach by Consultant of this Agreement,
(vi) Consultant engaging in activities which would constitute a breach of any
SES policies described in Section 9 of this Agreement or any other applicable
policies, rules or regulations of SES or (vii) through inaction, negligence,
lack of skills and/or disregard of Consultant duties and responsibilities,
Consultant fails to adequately perform the scope of the duties and
responsibilities assigned to Consultant, as determined in good faith by the CEO.

 

3.                 Compensation. In consideration for the Services to be
rendered by Consultant hereunder and for all rights and covenants granted
herein, SES shall provide Consultant the following compensation:

 


 



(a)                Compensation. SES shall pay Consultant a rate of $10,000 per
month for the Services while Consultant is working on behalf of SES. With
respect to such compensation, Consultant shall be paid in accordance with the
customary payroll practices of SES and be subject to such deductions, if any, as
are required by applicable law and regulations. Such amounts shall be payable
within five (5) business days of the end of each calendar month.

 

(b)Fees and Expenses.

 

(i)Subject to Consultant complying with the policies of SES regarding the
reimbursement of business expenses as in effect from time to time during the
term of this Agreement, SES shall reimburse Consultant for reasonable business
expenses incurred on behalf of SES from time to time and Consultant shall
account to SES for all such expenses. Consultant will notify the CEO or their
delegate via e-mail prior to anticipated travel and expense incurrence and
secure e-mail authorization from the CEO or other Officer of SES prior to travel
and expense commitments.

 

(ii)In the case business expenses to be paid pursuant to Section 3(b)(i),
Consultant shall provide SES a monthly invoice at the end of each month in which
Consultant has incurred business expenses during the term of this Agreement. The
invoice shall reflect a description of the business expenses incurred during the
prior month. Each invoice shall be payable within fifteen business (15) days of
receipt by SES.

 

(c)                Stock Option Awards. SES acknowledges and agrees that
Consultant’s existing vested stock option awards under the Synthesis Energy
Systems, Inc. 2005 Incentive Plan (as amended and restated effective August 5,
2006) and the Synthesis Energy Systems, Inc. 2015 Long Term Incentive Plan shall
remain exercisable until ninety (90) days after the termination of this
Agreement. Schedule B, attached hereto, sets forth a list of Consultant’s vested
stock option awards as of the date of this Agreement.

 

(d)               Independent Contractor Relationship. Consultant is an
independent contractor and is not an officer, employee, servant, agent, partner
or joint venturer of SES. SES shall determine the Services to be provided by
Consultant but Consultant shall determine the legal means by which such Services
are accomplished. While the relationship between SES and Consultant is not an
employer/employee relationship, Consultant will nonetheless devote such amount
of his time, knowledge and skills to the business of SES as may be required or
necessary to complete the Services. In the performance of the Services,
Consultant shall not be, and shall not hold itself out to be, an officer,
employee, servant, agent, partner or joint venturer of SES and shall have no
authority to legally bind SES unless expressly authorized to do so in writing by
an authorized executive officer of SES. Consultant warrants that the Services to
be provided hereunder will not cause a conflict with any other duties or
obligations of Consultant to third parties. Consultant shall not subcontract or
assign any of the Services to be performed hereunder without obtaining the prior
written consent of SES.

 

(e)                Taxes and Benefits. Consultant shall be responsible for and
agrees to pay when due, all taxes, including but not limited to income tax,
self-employment tax, Social Security and withholding taxes on any fees
Consultant receives for the Services. As a result of this Agreement and
providing Services hereunder, Consultant shall not be entitled to receive any
benefits from SES, including but not limited to: overtime compensation, worker’s
compensation, unemployment compensation, medical insurance, life insurance, paid
vacations, paid holidays, pension, profit sharing or Social Security.

 


 



4.                 Cooperation. Consultant shall devote his attention to, and
use his best efforts to, advance the business and welfare of SES. Consultant
shall use his best efforts, in a professional and workmanlike manner and in
accordance with industry standards, in the performance of his obligations under
this Agreement. SES shall provide such access to its information and property,
including file servers, as may be reasonably required in order to permit
Consultant to perform his obligations hereunder. Consultant shall cooperate with
SES personnel, shall not interfere with the conduct of SES business and shall
observe all rules, regulations and security requirements of SES concerning the
safety of person and property and security of information. SES acknowledges and
agrees that Consultant shall maintain an SES e-mail address and maintain access
to SES file servers during the term of this Agreement.

 

5.                 Inventions.

 

(a) All inventions, discoveries, computer programs, data, technology, designs,
innovations and improvements, whether or not patentable and whether or not
copyrightable (together, “Inventions”) related to the business of SES which are
made, conceived, reduced to practice, created, written, designed or developed by
Consultant, solely or jointly with others and whether during normal business
hours or otherwise, during the term of this Agreement or thereafter, if
resulting or directly derived from Proprietary Information (as defined below),
shall constitute “works made for hire” for SES within the meaning of the
Copyright Act of 1976, as amended, and shall be the sole and exclusive property
of SES. Consultant hereby assigns to SES all Inventions and any and all related
patents, copyrights, trademarks, trade names, trade secrets and other industrial
and intellectual property rights and applications therefore, in the United
States and elsewhere and appoints any officer of SES as Consultant’s duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon the request, and at the expense, of
SES, Consultant shall execute any instruments and do all things reasonably
necessary or desirable to fully and completely perfect the rights of SES with
respect to any Invention.

 

(b) Consultant shall promptly disclose to SES all Inventions and will maintain
adequate and current written records of all Inventions, in the form of notes,
sketches, drawings and as may be specified by SES.

 

(c) Consultant warrants that Consultant has the right to make the assignments
made by Consultant hereunder, and further warrants that none of the Inventions
will infringe or misappropriate any patent, copyright, trademark, trade secret
or other proprietary right of any third party. If notified of a claim that an
Invention infringes any patent, copyright, trademark, trade secret or other
proprietary right of any third party, Consultant shall indemnify and hold
harmless SES and its officers, directors and employees against all costs,
damages, losses and expenses (including reasonable attorneys’ fees) arising from
such claim. Consultant shall also cooperate reasonably, at the expense of SES,
in the defense, settlement or compromise of any such claim.

 

 

 

 


 



6.                 Proprietary Information.

 

(a) “Proprietary Information” means information which is used in the business of
SES and (i) is proprietary to, about or created by SES, (ii) gives SES some
competitive business advantage or the opportunity of obtaining such advantage or
the disclosure of which could be detrimental to the interests of SES, (iii) is
designated as Proprietary Information by SES, is known by Consultant to be
considered confidential by SES, or from all the relevant circumstances should
reasonably be assumed by Consultant to be confidential and proprietary to SES,
or (iv) relates to the SES gasification technology (including for without
limitation, the SGT and the U-GAS technology) and its use in the manufacture of
synthesis gas and other energy products (and any work product resulting from or
related thereto), any Invention, formula, vendor information, customer or client
information, trade secret, process, methodology, research, report, technical
data, know how, computer program, software, software documentation, design,
technology, marketing or business plan, forecast, unpublished financial
statements or budgets, or license, price, cost or employee list that is
communicated to, learned of, developed or otherwise acquired by Consultant in
the course of his service as a consultant to SES. Failure to mark any writing as
proprietary or confidential shall not affect the proprietary or confidential
nature of such writing or the information contained therein.

 

(b) Consultant acknowledges that the relationship with SES is one of high trust
and confidence and that in the course of providing service to SES, Consultant
will have access to and contact with Proprietary Information. Consultant agrees
that it will not, during the term of this Agreement or at any time thereafter,
disclose to others, or use for Consultant’s benefit or the benefit of others,
any Proprietary Information or Invention. Notwithstanding the foregoing,
Consultant’s obligations under this Section 6 shall not apply to any information
that (i) is or becomes known to the general public under circumstances involving
no breach by Consultant or others of the terms of this Section 6, (ii) is
generally disclosed to third parties by SES without restriction on such third
parties, or (iii) is approved for release by written authorization of the CEO.

 

(c) Upon the termination of this Agreement for any reason, Consultant shall
deliver to SES all Proprietary Information and other business records which
Consultant may have in Consultant’s possession concerning or affecting the
business of SES and/or the Services performed under this Agreement.

 

7.                  Non-Competition; Non-Solicitation; Non-Disparagement.

 

(a)                SES acknowledges that Consultant possesses significant
knowledge of SES’ confidential and proprietary information including business
practices, customers, partners and SES’ proprietary gasification technology
systems. Taking into account this acknowledgment, Consultant agrees that during
the term of this Agreement and for the twelve month period following the date
thereof, Consultant shall not, acting alone or in conjunction with others,
directly or indirectly, in any area in which he has worked for SES or as to
which he has received Proprietary Information relating to SES invest or engage,
directly or indirectly, in any Competing Business (as defined below) or accept
employment with or render services to such a Competing Business as a director,
officer, agent, executive or consultant or in any other capacity without prior
written consent from SES. Notwithstanding the above, Consultant may serve as an
officer, director, agent, employee or consultant to a Competing Business whose
business is diversified and which is, as to the part of its business to which
Consultant is providing services, not a Competing Business; provided, that prior
to accepting employment or providing services to such a Competing Business,
Consultant and the Competing Business will provide written assurances
satisfactory to SES that Consultant will not render services directly or
indirectly for a twelve month period to any portion of the Competing Business
which competes directly or indirectly with SES.

 


 



(b)               For purposes of this Agreement, “Competing Business” means any
individual, business, firm, company, partnership, joint venture, organization,
or other entity that is engaged in the actual or intended business of SES and/or
its affiliates during the term of this Agreement including providing proprietary
gasification technology systems and solutions to the energy and chemical
industries and using the technology of SES to produce and manufacture syngas
from coal, biomass, municipal wastes and refuse derived fuels and petroleum
coke, as well as a variety of chemical products, fertilizers and transportation
fuels, as well as other clean energy technologies in which Consultant has
knowledge of the Company’s involvement during the term of this Agreement.

 

(c)                In addition, Consultant agrees that for twenty-four months
following the date of termination of this Agreement, he shall not directly or
indirectly, (i) hire or attempt to hire any employee of SES, or induce, entice,
encourage or solicit any employee of SES to leave his or her employment, or (ii)
contact, communicate with or solicit any distributor, customer or acquisition or
business prospect or business opportunity of SES for the purpose of causing them
to terminate, alter or amend their business relationship with SES.

 

(d)               Consultant hereby specifically acknowledges and agrees that:

 

(i)SES has expended and will continue to expend substantial time, money and
effort in developing its business;

 

(ii)Consultant will, during the term of this Agreement, be personally entrusted
with and exposed to Proprietary Information;

 

(iii)SES, during the term of this Agreement thereafter, will be engaged in its
highly competitive business in which many firms compete;

 

(iv)Consultant could, after having access to financial records, contracts, and
other Proprietary Information and know-how and, after receiving training by and
experience with SES, become a competitor;

 

(v)SES will suffer great loss and irreparable harm if Consultant enters,
directly or indirectly, into competition with SES; and

 

(vi)The temporal and other restrictions contained in this “Non-Competition;
Non-Solicitation” provision are in all respects reasonable and necessary to
protect the business goodwill, trade secrets, prospects and other reasonable
business interests of SES.

 

(e)                During the term of this Agreement and thereafter, Consultant
shall not defame or disparage SES, its affiliates and their officers, directors,
members or executives. Consultant agrees to cooperate with SES in refuting any
defamatory or disparaging remarks by any third party made in respect of SES or
its affiliates or their directors, members, officers or executives. SES further
agrees not to defame or disparage Consultant and agrees to cooperate with
Consultant in refuting any defamatory or disparaging remarks by any third party
made with respect to his employment with SES.

 


 



8.                 Indemnification.

 

(a)                Consultant shall not be liable to SES (i) for acting in good
faith reliance on the provisions of this Agreement; (ii) for acting in good
faith and in a manner Consultant reasonably believed to be in or not opposed to
the best interests of SES; or (iii) for breach of any fiduciary or other duty
that does not involve acts or omissions not in good faith or which does not
involve fraud, gross negligence or willful misconduct. SES shall indemnify and
defend Consultant, to the fullest extent permitted by the General Corporations
Act of the State of Delaware (the “Act”) as the same exists or may hereafter be
amended (but in the case of any such amendment, only to the extent that such
amendment permits SES to provide broader indemnification rights than the Act
permitted SES to provide prior to such amendment).

 

(b)               In the event Consultant was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action or suit by or in the right of SES) by reason of the fact that it is or
was a consultant of SES, then SES shall indemnify and defend Consultant against
all expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Consultant in connection with
such suit, action or proceeding if Consultant acted in good faith and in a
manner Consultant reasonably believed to be in or not opposed to the best
interests of SES conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Consultant did not act in good faith and in a manner which it reasonably
believed to be in or not opposed to the best interests of SES and, with respect
to any criminal action or proceeding, had reasonable cause to believe that his
conduct was lawful. Notwithstanding the foregoing, SES shall indemnify and
defend Consultant in connection with an action, suit or proceeding initiated by
Consultant only if the initiation and continued prosecution of such action, suit
or proceeding was authorized by SES.

 

(c)                In the event Consultant was or is a party or is threatened to
be made a party to any threatened, pending or completed action or suit by or in
the right of SES to procure a judgment in its favor by reason of the fact that
he is or was a consultant of SES, then SES shall indemnify and defend Consultant
against all expenses (including attorneys' fees) actually and reasonably
incurred by Consultant in connection with the defense or settlement of such
action or suit if Consultant acted in good faith and in a manner Consultant
reasonably believed to be in or not opposed to the best interests of SES and
except that no indemnification shall be made in respect of any claim, issue or
matter as to which Consultant shall have been adjudged to be liable for fraud,
gross negligence or willful misconduct in the performance of his duty to SES
unless, and only to the extent that, the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Consultant is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or the court shall deem
proper.

 


 



(d)               Consultant may consult with legal or other professional
counsel, and any actions taken by Consultant in good faith reliance on, and in
accordance with, the opinion or advice of such counsel shall be deemed to be
fully protected and justified and made in good faith.

 

9.                 SES Policies. Consultant has executed, and agree to comply at
all times during the term of this Agreement with, all applicable policies, rules
and regulations of SES, including, without limitation, the Foreign Corrupt
Practices Act Policy of SES and its Code of Business and Ethical Conduct, as
each is in effect from time to time during the term of this Agreement.

 

10.             Agreement References. All references to “SES” in this Agreement
include any entity which owns or controls, is owned or controlled by, or is
under common control or ownership with, SES.

 

11.             Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery, upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, or upon delivery by nationally-recognized overnight courier,
addressed to the other party at the address shown above (and if to SES, marked
to the attention of the CEO), or at such other address or addresses as either
party shall designate to the other in accordance with this section.

 

12.             Remedies. Consultant agrees that it would be difficult to
measure and calculate the damages to SES from any breach of the covenants set
forth in this Agreement and that any such breach would cause irreparable harm to
SES. Accordingly, at the sole discretion of SES, Consultant agrees that in the
event of any such breach, SES will have, in addition to any other right or
remedy available, the right to seek an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. The prevailing party in
such a proceeding shall have the right to recover from the other the costs and
expenses thereof, including reasonable attorney’s fees.

 

13.             Entire Agreement; Amendments; Interpretation. This Agreement
constitutes the entire agreement between the parties and supersedes the prior
Employment Agreement between SES and Consultant dated April 29, 2014 (the “Prior
Employment Agreement”). For the avoidance of doubt, the Prior Employment
Agreement has been terminated and is of no further force and effect as of the
date hereof, and Consultant acknowledges and agrees that all salary, wages and
bonuses to which Consultant was entitled under such Prior Employment Agreement
has been received by Consultant and that no severance payments are due to
Consultant under such Prior Employment Agreement. SES and Consultant acknowledge
and agree that they have waived the 30-day advance notice requirement for
termination of the Prior Employment Agreement. This Agreement may be amended or
modified only by a written instrument executed by both SES and Consultant. This
Agreement shall be construed, interpreted and enforced in accordance with the
laws of the State of Texas, without regard to its provisions governing choice of
law.

 

14.             Application. Consultant acknowledges and agrees that its
members, directors, officers, employees, consultants and other representatives
shall observe the provisions of this Agreement, and that Consultant shall be
liable for any breach of this Agreement by any such persons.

 

15.             Survival. The following sections of this Agreement shall survive
the termination of this Agreement: Section 5 – Inventions, Section 6 –
Proprietary Information, Section 7 – Non-Competition; Non-Solicitation, and
Section 12 – Remedies.

 


 



16.             Assignment. SES may not assign any or all of its rights and
duties under this Agreement at any time without Consultant’s prior written
consent, which will not be unreasonably withheld. Consultant may not assign
Consultant’s rights or duties under this Agreement without the prior written
consent of SES, which may be withheld in their sole discretion. Otherwise, this
Agreement shall be binding upon, and inure to the benefit of, both parties and
their respective successors and assigns.

 

17.             Severability. If a provision of this Agreement or its
application to any party or circumstance, is held invalid or unenforceable in
any jurisdiction, to the extent permitted by law, such provision or the
application of such provision to any party or circumstances other than those as
to which it is held invalid or unenforceable and in other jurisdictions, and the
remaining provisions of this Agreement, shall not be affected.

 

18.             Counterparts. This Agreement may be executed and delivered
(including by facsimile or Portable Document Format (PDF) transmission) in any
number of counterparts with the same effect as if all parties hereto had signed
the same document. Facsimile and other electronic copies of manually-signed
originals shall have the same effect as manually-signed originals and shall be
binding on all parties hereto. All counterparts must be construed together to
constitute one and the same instrument.

 

19.             Miscellaneous. The captions used in this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section hereof.

 

 

[Signature page follows]


 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SES

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

 

/s/ DeLome Fair   DeLome Fair   Chief Executive Officer           CONSULTANT    
  /s/ Roger Ondreko   Roger Ondreko  









 

 



 








 

SCHEDULE A

 

 

Transition Services

 

For a period of six months from the effective date of this Agreement, Consultant
shall provide Transition Services generally as described below as requested by
the Board or the CEO.

 

 

1.Provide training and assistance to the Chief Accounting Officer (“CAO”) of SES
as required during the term of this Agreement.

 

 

2.Assist the CEO as requested with financial modeling and analysis as requested
during the term of this service

 

 




 

SCHEDULE B

 

Name Date of Grant Total Options Issued Strike Price Exercisable Actual
Exercisable* Expiration Date Roger Ondreko 5/29/14 50,000 $1.55 50,000 50,000
7/2/2017 Roger Ondreko 5/29/14 150,000 $1.55 100,000 100,000 7/2/2017          
                                                                               
                                    Total   200,000   150,000 150,000  

 

*Shares vested as of 11/4/2016

 

 

.

 

